UNITED STATES COURT OF APPEALS
                  FIFTH CIRCUIT

                    _________________

                       No. 99-10766

                    (Summary Calendar)
                    _________________


MICHAEL B. ELLIS,


                         Plaintiff-Appellant,

versus


CITY OF CARROLLTON, ETC; ET AL,


                         Defendants,

CITY OF CARROLLTON, a Municipal Corporation; KAREN N.
BROPHY; LYNN NUNN; LYNN BOLISH; SHIRLEY
ARMSTRONG; MICHAEL DREWRY,


                         Defendants-Appellees.


                      ____________

                      No. 99-10906
                      ____________


MICHAEL B. ELLIS

                         Plaintiff-Appellant,

versus
                CITY OF GARLAND; ROBERT BEASLEY; CHARLES M.
                HINTON, JR.; RON JONES, II; M. SHANNON KACKLEY;
                MONTRICE SESSION; DEBBIE FREY,


                                               Defendants-Appellees.



                           Appeals from the United States District Court
                                for the Northern District of Texas
                                   USDC No. 3:99-CV-413-G
                                   USDC No. 3:98-CV-706-G


                                       April 12, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

        Michael B. Ellis (“Ellis”) appeals from the district court’s dismissal of his 42 U.S.C. § 1983

complaints against the City of Carrollton, et al. (“Carrollton”) (appeal No. 99-10766), and against

the City of Garland, et al. (“Garland”) (appeal No. 99-10906) for failure to state a claim pursuant to

Federal Rule of Civil Procedure 12(b)(6). For the reasons set forth below, we affirm the judgments

of the district courts.

        Ellis presents the same two “threshold issues” in both appeals: (1) whether the Texas

Legislature had authority to “re-delegate” to a political subdivision, such as Carrollton or Garland,

the power to create municipal courts and “suspend the operation” of state statutes that create

municipal courts in Texas, and (2) whether the Texas Legislature had authority to “enact local laws



        *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                                 -2-
regulating the practice” before a city’s municipal court. 1 Because the issues in the two cases are

identical, we consolidate the appeals pursuant to Federal Rule of Appellate Procedure 3(b)(2). See

Fed. R. App. P. 3(b)(2) (“When the parties have filed separate and timely notices of appeal, the

appeals may be joined or consolidated by the court of appeals.”).

        Ellis received several traffic citations in Garland and one citation in Carrollton. He was

convicted of each offense after a trial in the proper city’s municipal court of record. Ellis appealed

his Garland convictions to the Dallas Court of Criminal Appeals and the Fifth Judicial District Court

at Dallas, both of which affirmed his co nvictions. He did not appeal his Carrollton conviction.

Instead, Ellis turned to the federal court system, suing Carrollton and Garland, as well as various

prosecutors, judges and other city officials, and contending that his convictions in the municipal court

systems deprived him of his property without due process of law. Specifically, Ellis claims that the

state statutes authorizing Garland and Carrollton to create municipal courts of record violate the

Texas Constitution. Ellis also alleges that state legislature did not have the authority to enact local

rules to guide practice in the municipal courts. Finally, in the Garland suit, Ellis asserted a separate

false arrest claim against Municipal Court Judge Robert Beasley, claiming that Judge Beasley had no

authority to order Ellis’s arrest for contempt of court because Judge Beasley had not filed a sworn

“Statement of Officer” with the Texas Secretary of State, as required by the Texas Constitution.2




        1
                  Ellis presents additional issues in each appeal which he claims “need only be
considered if [we find] for Appellant on either threshold Issue 1 and 2 above.” Since we find that
Ellis fails to state a cognizable § 1983 claim, we decline to address these additional issues.
        2
                The district court held that absolute judicial immunity barred the false arrest claim.

                                                  -3-
Pursuant to Rule 12(b)(6), the district court dismissed both complaints for failure to state a claim.3

We review the district court’s ruling under Rule 12(b)(6) de novo. See Shipp v. McMahon, 199 F.3d

256, 260 (5th Cir. 2000).

        A violation of state law is not cognizable under § 1983. See Leffall v. Dallas Indep. Sch.

Dist., 28 F.3d 521, 525 (5th Cir. 1994). Ellis premises both of his complaints on the allegation that

the establishment of the municipal courts, and the accompanying rules, violate the Texas Constitution.

In doing so, Ellis fails to articulate a violation of a federal right, save a conclusory allegation that the

appellees’ actions deprived him of due process. Such a conclusory allegation is an insufficient basis

for a § 1983 claim. See Kinash v. Callahan, 129 F.3d 736, 738 (5th Cir. 1997). Accordingly, the

district court properly dismissed the cases for failure to state a cognizable federal claim. See Shipp,

199 F.3d at 260 (“This strict standard of review under 12(b)(6) has been summarized as follows: ‘The

question therefore is whether in the light most favorable to the plaintiff and with every doubt resolved

in his behalf, the complaint states any valid claim for relief.’”) (citation omitted).

        Additionally, in appeal No. 99-10906, Ellis argues that absolute judicial immunity should not

bar his false arrest claim against Municipal Court Judge Beasley. A judge is entitled to absolute

immunity in the performance of his judicial duties. See Hulsey v. Owens, 63 F.3d 354, 356 (5th Cir.

1995). Judge Beasley’s contempt order was clearly a judicial act, and Ellis fails to demonstrate that

a municipal court judge is without jurisdiction to issue such an order. Thus, the district court did not

err in dismissing the claim based on judicial immunity. See id.; see also Malina v. Gonzales, 994 F.2d



        3
               The district court dismissed the Carrollton suit but also granted Ellis leave to file an
amended complaint that alleged with greater particularity the basis for several of his claims. Ellis filed
an amended complaint, but failed to state his claims with an increased level of specificity.
Accordingly, the court dismissed the amended complaint.

                                                    -4-
1121, 1124 (5th Cir. 1993) (holding that absolute judicial immunity extends to all judicial acts that

are not performed in the clear absence of jurisdiction).4

       Accordingly, the judgments of the district court are AFFIRMED. Ellis’s motions (1) to strike

Carrollton’s brief as non-responsive and (2) requesting that we take judicial notice of various statutes

and state constitutional provisions are DENIED as moot.




       4
                Ellis claims that Judge Beasley is not entitled to judicial immunity because he was not
properly certified as a judge under Texas law. Both the Dallas Court of Criminal Appeals and the
Fifth Judicial District Court at Dallas affirmed Judge Beasley’s ruling as that of a valid court.
Without any evidence from Ellis that this basic assumption was incorrect, we will not disturb that
finding here.

                                                  -5-